Citation Nr: 0002643	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-05 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a chin scar, as a 
residual of a shrapnel fragment wound, currently evaluated as 
10 percent disabling. 

4.  Entitlement to a compensable rating for a scar of the 
left upper arm, as a residual of a shrapnel fragment wound.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied compensable evaluations for the 
veteran's service-connected bilateral hearing loss with 
tinnitus, the service-connected scar to the chin area, as a 
residual of a shrapnel fragment wound, and the service-
connected scar, left upper arm, as a residual of a shrapnel 
fragment wound.  By rating action in June 1995 the RO granted 
10 percent ratings for tinnitus and for the scar to the chin 
area, as a residual of shrapnel fragment wounds.  Although 
the RO did not certify these four issues for appeal, it is 
noted that these issues are properly before the Board on 
appeal.  It also appears that the veteran continued his 
appeal as to all of the issues.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held, on a claim for an 
original or an increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter also comes before the Board from a July 1995 
rating decision in which the RO denied a rating in excess of 
30 percent for the veteran's PTSD.  By rating action in May 
1996 the RO granted a 50 percent rating for the veteran's 
PTSD.  He has continued this appeal. 

The veteran's claims for a compensable evaluation for 
bilateral hearing loss, for a compensable rating for a scar 
of the left upper arm, for an increased evaluation for PTSD, 
and for a total disability rating based on individual 
unemployability will be addressed in the remand following the 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal concerning the service-
connected chin scar and tinnitus has been obtained by the RO. 

2.  The veteran has constant bilateral tinnitus.

3.  The veteran's service-connected scar of the chin is 
manifested by some tenderness; the scar is not more than 
slightly disfiguring.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus is not more than 10 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.87a, Code 6260 (1999).

2.  The veteran's chin scar is not more than 10 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Code 7800, 7803, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received in September 1993 by the RO was a statement from the 
veteran in which he contended that his hearing had been an 
ongoing problem since he was hit by a mortar in Vietnam.  He 
could not tell the direction of sound, had continuous ringing 
in his ears, and could not concentrate with outside noise.  

On VA audiological examination in July 1994 the veteran 
reported having a long history of hearing loss, bilaterally, 
that began in 1967 when he was hit by a mortar round.  He 
also complained of constant bilateral tinnitus.  The 
diagnoses included decreased hearing and tinnitus in both 
ears.

On VA examination of his scars in July 1994, the veteran 
reported that he was hit by a mortar round in 1967 and 
suffered a shrapnel wound of his mid chin, where the shrapnel 
was not removed, and also suffered a shrapnel wound of his 
left upper arm.  He reported that the chin wound was 
sensitive and for that reason he had stopped shaving and grew 
a beard.  Examination showed that the chin wound was somewhat 
tender on palpation.  The examiner noted that the chin wound 
could not be seen at all, but did not know if this was due to 
the veteran's beard or not.  The diagnoses included post 
status shrapnel wounds of the right chin.

By rating action in November 1994 the RO denied compensable 
evaluations for the veteran's bilateral hearing loss, with 
tinnitus, and for a scar to the chin area. 

In his substantive appeal (VA Form 9) dated in February 1995, 
the veteran reported that since he was wounded by a mortar 
round in service, there were many times when he had not heard 
his name being called.  He claimed that his tinnitus was a 
high-pitched scream that sounded like radio static or 
crickets.  His chin scar could not be seen by the doctor 
because he had a beard, and he reported that he stopped 
shaving because he was cutting himself everytime he shaved.  
He claimed that the scar had become more pronounced and 
people asked him about it, but they stopped asking after he 
grew a beard.  

In May 1995 the veteran testified at a hearing at the RO.  He 
testified that his chin scar had flare-ups of pain that 
occurred if he pushed on it or if somebody hit the scar.  He 
testified that he had a beard since 1969 or 1970 because 
every time he shaved he would catch the area and open it up.  
He indicated that the scar became tender because the shrapnel 
went in and then down, and created a one inch channel.  He 
claimed the scar looked horrible and so he grew a beard.  He 
testified that the scar did not interfere with any activities 
he performed with his mouth, such as chewing or drinking.  He 
only felt the scar when it was touched.  Having a beard 
caused him embarrassment, but it was a choice he had to make.  
He indicated that the ringing in his ears started in March 
1967 and that it had grown to almost a deafening roar.  He 
reported constant ringing in his ears, that was louder if he 
was in a quiet space.  He claimed that the tinnitus disturbed 
his sleep somewhat, and it was difficult for him to fall 
asleep.  Due to the tinnitus, if he was in a room with more 
than one conversation, he could not hear any of the 
conversations.  He testified that the scar on his chin would 
hurt on touching it and sometimes in the cold, due to the 
shrapnel that was still in it.

By rating action in June 1995 the RO granted a separate 10 
percent rating for the veteran's tinnitus and granted a 10 
percent rating for the veteran's chin scar under Code 7804.  


Analysis

The Board initially notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims which are plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  These regulations include, but are 
not limited to, 38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Tinnitus

The veteran's service-connected tinnitus is currently 
assigned a 10 percent disability rating under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 6260, which provide for 
a maximum evaluation of 10 percent for recurrent tinnitus.  
It is noted that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes. 

On VA examination in 1994 the veteran reported having 
constant bilateral tinnitus, with the left ear worse than the 
right.  In 1995 he testified that his tinnitus was persistent 
and constant, and grew louder if he was in a quiet space.  He 
claimed that the ringing in his ears started in March 1967 
and that it had grown to almost a "deafening roar".  The 
existing medical evidence, considered with the veteran's 
testimony, demonstrates that degree of impairment is no 
greater than that contemplated by the 10 percent evaluation 
currently in effect.  After a careful review of the available 
Diagnostic Codes and the existing medical evidence, the Board 
finds that Diagnostic Codes other than 6260 do not provide a 
basis to assign an evaluation higher than the 10 percent 
evaluation currently in effect.  Thus, a rating in excess of 
10 percent for tinnitus is not warranted.  

Chin scar

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  Superficial scars, which are 
tender and painful on objective demonstration, warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Other scars are rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
veteran's service-connected chin scar is currently evaluated 
under the provisions of Diagnostic Code 7804 on the basis 
that his scar is tender.  The 10 percent rating is the 
maximum rating allowed under Diagnostic Codes 7803 and 7804. 

Alternative criteria to be considered include Diagnostic Code 
7800, which provides for a zero percent rating when the scars 
of the head, face or neck are slightly disfiguring.  A 10 
percent evaluation requires moderately disfiguring scars of 
the head, face, or neck.  A 30 percent evaluation requires 
severely disfiguring scars of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent evaluation requires 
completely disfiguring scars of the head, face, or neck or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  It is noted that when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under the code may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.

The evidence of record shows that the veteran has a scar on 
his chin, which, on VA examination in June 1994, was noted to 
be somewhat tender on palpation.  The veteran reported that 
the chin wound was sensitive and for that reason he had 
stopped shaving and grew a beard.  In February 1995 he 
reported that when the scar became more pronounced, people 
would ask him about it, but they stopped asking when he grew 
a beard.  He also testified in 1995 that he grew a beard 
because the scar looked "horrible".  The objective findings 
reported in the 1994 VA examination report and the veteran's 
contentions lead the Board to conclude that the veteran's 
chin scar is no more than slightly disfiguring.  Moreover, it 
was noted that the scar did not interfere with function.  
Accordingly, the Board concludes that the weight of the 
evidence is against a rating in excess of 10 percent under 
any of the cited diagnostic codes.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a rating in excess of 10 percent for a chin 
scar, as a residual of shrapnel fragment wounds, is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

In reviewing the November 1998 VA examination report, the 
Board finds that there are significant differences within the 
report.  For instance, the examiner indicated that the 
veteran appeared to be "significantly impaired" in his 
ability to function both socially and occupationally.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned, which the examiner explained as showing 
"moderate" impairment of functioning, few friends, poor 
social relations, and under-employment.  Moreover, in 
reviewing the reports of other examinations of record, it 
appears that there are significant differences in the 
findings reported on VA examination in November 1998, as 
compared to prior examinations.  On VA examination in March 
1998 a GAF score of 60 was assigned.  On VA examination in 
1996 the diagnosis was PTSD, severe, and a GAF score of 34 
was assigned.  These major differences in the assessment of 
disability should be resolved, and a comprehensive 
psychiatric examination should be scheduled.  In that regard, 
it is noted that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

In the November 1999 informal hearing presentation, the 
veteran's representative contended that the evidence of 
record supported no less than a 100 percent rating, or at the 
very least, a total rating based on individual 
unemployability for symptomatology related to the veteran's 
service-connected PTSD.  The representative also indicated 
that the veteran's "tee-shirt" business was not only a 
"sheltered environment" but also did not constitute more 
than marginal employment.  The representative requested that 
if the tee-shirt business was to be considered more than 
marginal employment, then the RO should develop the record to 
find out the veteran's annual income related to that 
business.  

The Board agrees that further development is necessary to 
determine the nature of the veteran's tee-shirt business.  In 
that regard, regulations provide, in pertinent part, that a 
total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).  

With regard to the claim for a compensable evaluation for the 
service-connected bilateral hearing loss, the Board notes 
that in November 1998 the RO received numerous treatment 
records from the Albany VA Medical Center (VAMC), including 
an appointment in the ENT clinic for follow-up for bilateral 
sensorineural hearing loss, and an audiological evaluation 
dated in April 1996.  The record reflects that these records 
have not been considered by the RO in relation to the 
bilateral hearing loss claim, and likewise, have not been 
encompassed in a supplemental statement of the case.  So as 
not to prejudice the veteran, this evidence must be 
considered by the RO prior to the Board's review.

The schedular criteria by which PTSD and diseases of the ear 
are rated have been changed during the pendency of the 
veteran's appeal.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996), 62 Fed. Reg. 25,202-25,210 (May 11, 
1999) (effective June 10, 1999).  Therefore, the RO should 
consider both the old and the new rating criteria, as 
dictated by the Court in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), and the criteria most favorable to the veteran's 
claim should be used.  

With regard to the claim for a compensable rating for a scar 
of the left upper arm, on VA examination in 1994, it was 
noted that the veteran's left upper arm wound was slightly 
disfiguring, but the examiner did not think that it was 
necessary to submit photographs of it.  It was also noted 
that there was no limitation of the function of the part 
affected.  Superficial scars, which are tender and painful on 
objective demonstration, warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  The Board notes in May 
1995 the veteran testified that the scar on his left upper 
arm caused "aches and pains", but did not affect the motion 
of his arm.  Since the veteran has complained of pain in the 
left upper arm scar, and the VA examination in 1994 did not 
specifically address the question of whether there was 
objective pain and tenderness of the left upper arm scar, 
another VA examination is necessary.

The record reflects that the veteran has claimed entitlement 
to a total disability rating due to individual 
unemployability, based on his service-connected PTSD.  By 
rating action in March 1999 the RO denied entitlement to a 
total disability rating based on individual unemployability.  
It appears that in the November 1999 informal hearing 
presentation the veteran's representative, on behalf of the 
veteran, expressed disagreement with the March 1999 rating 
decision.  Thus, if the November 1999 informal hearing 
presentation is construed as a notice of disagreement, the RO 
must issue an appropriate statement of the case.  As the RO 
has not yet issued a statement of the case encompassing that 
issue, pursuant to caselaw, this matter should be remanded 
for appropriate action.  The Court has found that in such a 
situation where a veteran has filed a timely NOD, the 
appellate process has commenced and the veteran is entitled 
to a statement of the case on the issue.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, while the Board does 
not have jurisdiction to decide the claim for entitlement to 
a total disability rating due to individual unemployability, 
on the merits under the aforementioned guidance, that issue 
is to be remanded to the RO for additional action.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since November 1998.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  This should specifically 
include current treatment records from 
the Albany VAMC.  

2.  The RO should contact the veteran and 
ask that he provide specific information 
pertaining to his t-shirt business, 
including the numbers of hours worked per 
week, as well as the annual income he 
receives from this business.  The veteran 
should also provide any supporting 
documentation.  The RO should then 
determine whether the veteran's tee-shirt 
business constitutes "marginal" 
employment as discussed in 38 C.F.R. 
§ 4.16(a).

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the severity of his service-connected 
PTSD, and its impact on the veteran's 
social and industrial adaptability.  It 
is imperative that the examiner review 
the claims folder prior to the 
examination, and that he/she review the 
revised criteria for rating psychiatric 
disabilities as discussed above, together 
with the criteria in effect prior to 
November 7, 1996.  The examiner should 
report the findings consistent with the 
revised regulatory criteria cited above.  
A Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
social adaptability.  In addition, the 
examiner should provide an opinion 
regarding the extent to which the 
veteran's service-connected PTSD impairs 
his ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for any opinion rendered.  

4.  The veteran should also be scheduled 
for a dermatological examination to 
assess the severity of his service-
connected left upper arm scar, as a 
residual of a shrapnel fragment wound.  
Prior to examining the veteran, the 
examiner should review the claims file.  
The examiner should indicate whether the 
scar is tender and painful on objective 
demonstration, and should describe in 
detail the appearance of the scar.  

5.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

6.  With respect to the claim for 
entitlement to a total disability rating 
based on individual unemployability, the 
RO should, in accordance with applicable 
procedures and Manlincon, supra, consider 
any evidence obtained since the Notice of 
Disagreement, and issue a Statement of 
the Case encompassing that issue.  The RO 
should also inform the veteran as to what 
is necessary in order to complete the 
appellate process.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals







